Exhibit 10.02

 

CSG SYSTEMS INTERNATIONAL, INC.

1996 EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I

 

GENERAL

 

1.1 Purpose of the Plan. The purpose of the CSG Systems International, Inc. 1996
Employee Stock Purchase Plan (the “Plan”) is to provide Eligible Employees of
the Company and its Subsidiaries with a program for the regular purchase of
Shares from the Company through periodic payroll deductions and dividend
reinvestments, thereby giving Participants the opportunity to acquire a
proprietary interest in the success of the Company. The Plan authorizes the sale
and issuance of Shares pursuant to sub-plans adopted by the Company and, to the
extent permitted under applicable law, by the Chief Executive Officer of the
Company or his or her delegate which are designed to achieve desired tax or
other objectives in particular locations outside of the United States.

 

1.2 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

 

  (a) “Adjusted Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value on the last trading day of the Plan Month for which an
Adjusted Price is being determined.

 

  (b) “Agent” means the independent agent appointed pursuant to Section 1.4.

 

  (c) “Company” means CSG Systems International, Inc., a Delaware corporation.

 

  (d) “Eligible Employee” means a person who is of majority age in his or her
domicile state or other applicable jurisdiction and is a full-time or part-time
employee of the Company or a Subsidiary, except that a temporary employee and an
employee who has been designated by the Board of Directors of the Company as an
executive officer of the Company or is otherwise subject to the provisions of
Section 16(b) of the Securities Exchange Act of 1934 shall not be eligible to
participate in the Plan.

 

  (e)

“Fair Market Value” means the last sale price of the Shares as quoted on the
Nasdaq National Market System on the trading day for which the

 



--------------------------------------------------------------------------------

 

determination is being made, or, in the event that no such sale takes place on
such day, the average of the reported closing bid and asked prices on such day,
or, if the Shares are listed on a national securities exchange, the last
reported sale price on the principal national securities exchange on which the
Shares are listed or admitted to trading on the trading day for which the
determination is being made, or, if no such reported sale takes place on such
day, the average of the closing bid and asked prices on such day on the
principal national securities exchange on which the Shares are listed or
admitted to trading, or, if the Shares are neither quoted on such National
Market System nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices in the
over-the-counter market on the day for which the determination is being made as
reported through Nasdaq, or, if bid and asked prices for the Shares on such day
are not reported through Nasdaq, the average of the bid and asked prices for
such day as furnished by any New York Stock Exchange member firm regularly
making a market in the Shares selected for such purpose by the Chief Executive
Officer of the Company, or, if none of the foregoing is applicable, the fair
market value of the Shares as determined in good faith by the Chief Executive
Officer of the Company in his sole discretion.

 

  (f) “Participant” means an Eligible Employee who has elected to participate in
the Plan pursuant to Section 2.1.

 

  (g) “Plan Month” means each calendar month during the term of the Plan.

 

  (h) “Shares” means shares of Common Stock, $0.01 par value per share, of the
Company.

 

  (i) “Subsidiary” means a corporation or other entity of which not less than
50% of the voting shares or other voting interests are held by the Company or a
Subsidiary, whether or not such corporation or other entity now exists or
hereafter is organized or acquired by the Company or a Subsidiary. The plural
form of such word is “Subsidiaries”.

 

1.3 Effective Date and Term of Plan. The Plan shall become effective on
September 1, 1996. The Plan shall remain in effect indefinitely, subject to
termination by the Board of Directors of the Company as of the end of any Plan
Month and subject to the provisions of Section 1.5.

 

1.4 Appointment and Removal of the Agent. The Company shall appoint an
independent bank, trust company, brokerage firm, or other financial institution
to administer the Plan (including but not limited to the establishment of such
procedures as reasonably may be necessary to accomplish such administration in a
manner consistent with the purposes of the Plan), keep the records of the Plan
reflecting the interests of Participants, hold Shares acquired under the Plan on
behalf of Participants, and generally act as the agent of Participants in the
manner and to the extent provided in the Plan. The Agent may resign at any time
by giving written notice of such

 

2



--------------------------------------------------------------------------------

resignation to the Company at least thirty (30) days prior to the effective date
of such resignation. The Company may remove the Agent at any time by giving
written notice of such removal to the Agent at least thirty (30) days prior to
the effective date of such removal. In the event of the resignation or removal
of the Agent, the Company promptly shall appoint a new Agent. The Company shall
provide the names and addresses of all Participants to the Agent to facilitate
direct communications by the Agent to the Participants.

 

1.5 Shares Available Under the Plan. The maximum number of Shares which the
Company may issue under the Plan is 250,000. In the event of an increase in the
number of outstanding Shares by reason of a stock dividend or stock split, the
number of Shares remaining available for issuance under the Plan shall be
increased proportionately.

 

1.6 Action by the Company. Whenever an action is required by or permitted to the
Company under the Plan, unless otherwise expressly provided by the Plan or the
Board of Directors of the Company, such action shall be taken by the Chief
Executive Officer of the Company or his or her delegate.

 

ARTICLE II

 

PLAN PARTICIPATION

 

2.1 Enrollment and Payroll Deductions. Participation in the Plan is voluntary.
An Eligible Employee may elect to participate in the Plan by completing and
delivering to the Company enrollment and payroll deduction authorization forms
prescribed by the Company authorizing periodic payroll deductions by the Company
from such Eligible Employee’s wages of the periodic amount specified by such
Eligible Employee. Payroll deductions with respect to an Eligible Employee shall
commence as soon as administratively practicable but not later than the first
payroll date in the Plan Month next following the Plan Month in which the
enrollment and payroll deduction authorization forms of such Eligible Employee
are received and accepted by the Company. If a Participant’s wages are paid on a
biweekly schedule, then the biweekly payroll deduction amount specified by such
Participant in his or her payroll deduction authorization form must be a minimum
of $10.00 and may not exceed $500.00; in the case of Participants whose
compensation is paid in a currency other than United States dollars, the
applicable limits shall be the approximate equivalents of such minimum and
maximum amounts fixed from time to time by the Company in administratively
convenient units of such other currency. If a Participant’s wages are paid on a
schedule other than biweekly, then the periodic payroll deductions referred to
in this Section 2.1 shall be made with respect to such Participant in accordance
with such schedule as reflected on such Participant’s payroll deduction
authorization form; and the Company shall proportionately adjust the minimum and
maximum permitted payroll deductions applicable to such Participant. A
Participant may change his or her periodic payroll deduction amount by written
notice to the Company in such form as the Company may specify; such change shall
be effective as soon as administratively practicable but not later than the
first payroll date in the Plan Month next following the Plan Month in which the
change form is received and accepted by the Company. A Participant may cease
participation in the Plan as of any payroll date by giving written notice of

 

3



--------------------------------------------------------------------------------

such cessation to the Company in such form as the Company may specify at least
fifteen (15) days prior to such payroll date, in which event such Participant
may not re-enter the Plan for ninety (90) days after the effective date of such
cessation of participation in the Plan.

 

2.2 Issuance of Shares. On the last business day of each Plan Month, the Company
shall notify the Agent in written or electronic form of the aggregate United
States dollar amount withheld for each Participant during such Plan Month and
shall instruct the transfer agent for the Shares to issue to the Agent (in such
form or nominee name as the Agent may direct) as an original issuance of
authorized but unissued Shares or as the reissuance of Shares held by the
Company as treasury shares (and shall provide such transfer agent with such
additional documentation as may be required for such purpose) that number of
full Shares which is equal to (a) the aggregate United States dollar amount
withheld pursuant to the Plan for all Participants during such Plan Month
divided by (b) the Adjusted Price. Upon the issuance or reissuance of such
number of full Shares, the amount referred to in clause (a) of the preceding
sentence shall be deemed to have been paid to and received by the Company, and
shall be appropriately reflected on the books of the Company, as the
consideration for such number of newly issued or reissued full Shares; however,
if the Agent’s record-keeping systems permit, a fractional share resulting from
the calculation referred to in the preceding sentence may be taken into account
in the Plan records maintained by the Agent. For purposes of determining the
United States dollar amount withheld from the wages of Participants whose
compensation is paid in a currency other than United States dollars, the amount
withheld in such other currency shall be converted to United States dollars on
the basis of the applicable exchange rate quoted in The Wall Street Journal for
the next-to-the-last business day of the Plan Month involved.

 

2.3 Allocation of Shares. The Agent shall allocate the Shares acquired by the
Agent pursuant to Section 2.2 for a particular Plan Month among those
Participants whose payroll deductions provided the funds used to acquire such
Shares. Such allocation shall be made in the Plan records maintained by the
Agent in proportion to the United States dollar amount of funds so provided by
each Participant and, if fractional shares are involved, shall be made to three
decimal places. Subject to the provisions of Section 2.5, the Agent shall hold
in its name or the name of its nominee, for the benefit of all Participants, all
shares acquired under the Plan. At least annually, and at such other times as
the Agent may determine to be appropriate, the Agent shall send a statement
directly to each Participant, showing with respect to such Participant
acquisitions of Shares, dividends credited, sales or distributions of Shares,
and any applicable commissions or fees charged to such Participant during the
period covered by such statement.

 

2.4 Dividends and Distributions. Dividends and other distributions by the
Company with respect to Shares held by the Agent under the Plan shall be
allocated or otherwise dealt with by the Agent as follows:

 

  (a) Cash Dividends. Cash dividends received by the Agent on Shares allocated
to Participants’ Plan accounts shall be used by the Agent to acquire additional
Shares for such Participants by remitting the aggregate amount of such cash
dividends to the Company to be added to the amount applied to the next
acquisition of Shares from the Company pursuant to Section 2.2.

 

4



--------------------------------------------------------------------------------

  (b) Stock Dividends and Stock Splits. Stock dividends and stock splits shall
be credited to Participants having Shares allocated to their Plan accounts to
the extent that such stock dividends and stock splits are attributable to such
Shares.

 

  (c) Stock Rights. If the Company makes available to its stockholders generally
rights to subscribe to additional Shares or other securities, such rights
accruing on Shares held by the Agent under the Plan shall be sold by the Agent
and the net proceeds of such sale shall be applied to the acquisition from the
Company of additional Shares for Participants in the same manner as cash
dividends are applied.

 

2.5 Issuance of Stock Certificates; Sales of Shares. Upon the request of a
Participant, the Agent will cause a stock certificate for some or all of the
full Shares in such Participant’s Plan account to be issued and delivered to
such Participant as promptly as practicable. Upon the issuance of such
certificate, such Participant’s Plan account will be appropriately debited. Upon
the request of a Participant, the Agent will sell for the account of such
Participant any or all of the Shares in such Participant’s Plan account and
shall remit the proceeds of such sale, net of applicable brokerage commissions
(if any), to such Participant as promptly as practicable. If a Participant
requests that sale proceeds be remitted to such Participant in a currency other
than United States dollars, then the requested currency exchange will be made at
the prevailing rate for transactions of the size involved as determined in the
sole discretion of the Agent or its designee for such purpose, and such
Participant will bear all expenses incurred by the Agent in effecting such
currency exchange. Requests by Participants pursuant to this Section 2.5 may be
made in writing or by such electronic or other means as the Agent may provide.

 

2.6 Stockholder Rights. A Participant will have the right to vote the Shares in
his or her Plan account in accordance with the Agent’s customary procedures for
the voting of shares held in “street name” or other similar types of accounts. A
Participant shall have no rights as a stockholder of the Company with respect to
any Shares held in such Participant’s Plan account until a certificate for such
Shares has been issued in the name of such Participant and reflected in the
stockholder records of the Company.

 

2.7 Expenses. The Company will bear all of the expenses of administering the
Plan, including but not limited to the Agent’s fees and any transfer taxes and
expenses of transferring Shares to Participants. However, a Participant will
bear any expenses incurred by the Agent in selling Shares held for such
Participant under the Plan, including but not limited to applicable brokerage
commissions and currency exchange expenses.

 

2.8 Termination of Eligibility. If a Participant ceases to be eligible to
participate in the Plan for any reason, including but not limited to the
termination of such Participant’s employment by the Company or a Subsidiary,
then such Participant may no longer participate in the Plan through payroll
deductions. If a Participant ceases to be eligible to participate in the Plan
for a reason other than such Participant’s death, then the Agent shall maintain
such Participant’s Plan

 

5



--------------------------------------------------------------------------------

account pending the Agent’s receipt of instructions either from the Participant
or from the Company as to the sale of or the issuance of a stock certificate for
the Shares in such Plan account in accordance with Section 2.5 If a Participant
dies, then the Agent shall maintain the deceased Participant’s Plan account
pending the Agent’s receipt of instructions as to the disposition of such
account from the duly authorized representative of the deceased Participant’s
estate.

 

2.9 Termination of Plan. If the Company terminates the Plan, then the Agent
shall cause a stock certificate for the full Shares in a Participant’s Plan
account to be issued and delivered to such Participant as promptly as
practicable and shall sell for the account of such Participant any fractional
Shares in such Participant’s Plan account and remit the proceeds of such sale,
net of applicable brokerage commissions (if any), to such Participant as
promptly as practicable. However, in its discretion, the Company may provide
additional alternatives for the disposition of the Shares in a Participant’s
Plan account upon the termination of the Plan.

 

2.10 Rules for Foreign Jurisdictions. Notwithstanding any other provisions of
the Plan to the contrary, the Company and, to the extent permitted under
applicable law, the Chief Executive Officer of the Company or his or her
delegate may, in its or his or her sole discretion, amend or vary the terms of
the Plan in order to conform such terms to the requirements of each non-U.S.
jurisdiction where a Subsidiary is located or to meet the goals and objectives
of the Plan with respect to the Eligible Employees employed in such non-U.S.
jurisdiction. Each of the Company, and to the extent permitted under applicable
law, the Chief Executive Officer of the Company or his or her delegate may,
where it or he or she deems appropriate in its or his or her sole discretion,
establish one or more sub-plans for such purposes. The Company and, to the
extent permitted under applicable law, the Chief Executive Officer of the
Company or his or her delegate may, in its or his or her sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan in such non-U.S. jurisdictions. For purposes of clarity, the terms of the
Plan which vary for a particular non-U.S. jurisdiction shall be reflected in a
written addendum to the Plan for such non-U.S. jurisdiction.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1 Interpretation. The Chief Executive Officer of the Company or his or her
delegate shall have the authority to establish rules and regulations for the
operation of the Plan, to interpret the Plan, and to decide any and all
questions which may arise in connection with the Plan. Any delegate of the Chief
Executive Officer of the Company for purposes of the Plan shall not make any
discretionary decision which pertains directly to such delegate as a
Participant.

 

3.2 Nonassignability. No Participant shall have any right to sell, assign,
transfer, pledge, or otherwise encumber or convey such Participant’s Plan
account or any Shares credited to such account, or any part thereof, prior to
such Participant’s actual receipt of a certificate for such Shares or the
proceeds of the sale of such Shares. No Plan account shall be subject to
attachment, garnishment, or seizure for the payment of any debts, judgments,
alimony, child support, or separate

 

6



--------------------------------------------------------------------------------

maintenance owed by a Participant nor be transferable by operation of law in the
event of a Participant’s bankruptcy or insolvency.

 

3.3 Employment Rights. An Eligible Employee’s election to participate in the
Plan and the Company’s acceptance of such Eligible Employee’s enrollment in the
Plan shall not be deemed to constitute a contract of employment between such
Eligible Employee and the Company or any Subsidiary. No provision of the Plan
shall be deemed to give any Participant any right (i) to be retained in the
employ or other service of the Company or any Subsidiary for any specific length
of time, (ii) to interfere with the right of the Company or any Subsidiary to
discipline or discharge the Participant at any time, (iii) to hold any
particular position or responsibility with the Company or any Subsidiary, or
(iv) to receive any particular compensation from the Company or any Subsidiary.

 

3.4 Withholding; Payroll Taxes. To the extent required by applicable laws and
regulations in effect at the time payroll deductions pursuant to the Plan are
made from a Participant’s wages, the Company or the Subsidiary by whom such
Participant’s wages are paid shall withhold from the remaining portion of such
wages any taxes or other obligations required to be withheld from such wages by
federal, state, local, or other laws by reason of such payroll deductions and
the purchase of Shares under the Plan for the benefit of such Participant at a
price less than Fair Market Value.

 

3.5 Transfer Upon Death. The Plan account of a Participant may be transferred by
will or the laws of descent and distribution upon the death of such Participant,
but the Company may require any transferee of a deceased Participant’s Plan
account to elect with respect to the Shares in such transferred Plan account
either to receive a certificate for all full Shares and the net sale proceeds of
any fractional Share or to sell all of the Shares and receive the net proceeds
of such sale.

 

3.6 Amendment. The Board of Directors of the Company may amend the Plan at any
time in whole or in part without terminating the Plan; however, no amendment of
the Plan shall decrease the number of Shares already credited to the Plan
accounts of Participants. If the Board of Directors of the Company changes the
discount from Fair Market Value at which Shares are to be acquired under the
Plan, then the Company shall not implement such change until the then
Participants have been notified of such change and have been given a reasonable
opportunity to cease participation in the Plan.

 

3.7 Plan Year. The plan year shall be the calendar year, except that the first
plan year shall begin on the effective date of the Plan and end on December 31,
1996.

 

3.8 Securities Law Compliance. The obligation of the Company to sell and issue
Shares pursuant to the Plan is subject to the approval of any governmental
authority required in connection with the authorization, issuance, or sale of
such Shares and to the satisfaction of any legal preconditions to such issuance
or sale.

 

3.9 Governing Law. The provisions of the Plan shall be governed by and construed
according to the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

3.10 Number and Gender. Unless the context otherwise requires, for all purposes
of the Plan, words in the singular include their plural, words in the plural
include their singular, and words of one gender include the other genders.

 

3.11 Successors. The provisions of the plan shall be binding upon and inure to
the benefit of the Company, each Participant, and their respective heirs,
personal representatives, successors, and permitted assigns (if any).

 

3.12 Section Titles. The titles of the various sections of the Plan are for
convenient reference only and shall not be considered in the interpretation of
the Company.

 

8